(Por la Corte, a propuesta
del Juez Presidente Sr. Del Toro.)
POR cuanto, en mayo 19, 1942 el Fiscal solicitó la desestimación del recurso interpuesto en este caso porque no habiendo el apelante notificado su apelación al Fiscal, al entablarla, esta corte no había adquirido jurisdicción para conocer de la misma, y
Pob cuanto, notificado el apelante, se opuso a la desestimación porque al radicar su apelación estaba preso y no pudo hacer entrega personal de la copia de su escrito al Fiscal pero desde la cárcel so-licitó que la notificación se hiciera y porque la moción de desestima-ción es tardía ya que fue presentada cuando estaba radicado el legajo de la sentencia en la secretaría de este Tribunal por virtud de lo cual esta Corte adquirió jurisdicción, fijó fecha al apelante para radicar su alegato y habiéndolo radicado señaló la vista del recurso, y
Por cuanto, señalada la vista de la moción para el 25 de mayo último ambas partes comparecieron e informaron oralmente soste-niendo sus respectivas peticiones, quedando la cuestión sometida a la decisión del tribunal, y
Por cuanto, tanto la ley — arts. 350 y 351 del Código de Enjui-ciamiento Criminal — como la repetida jurisprudencia de esta propia Corte — Pueblo v. Rubio, 44 D.P.R. 889; Pueblo v. The Shell Co. (P. R.) Ltd., 47 D.P.R. 895; Pueblo v. Martínez, 53 D.P.R. 578 — es terminante en el sentido de que esta Corte no adquiere jurisdicción *965si la interposición del recurso no se notifica en el tiempo y en la forma que la misma ley dispone y esa notificación no se hizo en este caso, y
POR cuanto, ni el hecho de que el acusado apelante estando preso solicitara que la notificación se hiciera sin que se diera cumplimiento a su solicitud, ni el de que los autos de la apelación se radicaran en esta Corte y se concediera una prórroga al apelante para presentar su alegato y presentado el juicio se señalara, constituyen un cumpli-miento substancial del de la ley, de modo que el caso pudiera consi-derarse comprendido dentro de lo resuelto en el del Pueblo v. Arroyo, 54 D.P.R. 895 y los en él citados,
PoR tanto, debe declararse como se declara con lugar la moción y en su consecuencia desestimarse como se desestima, por falta de jurisdicción, el recurso.